PER CURIAM.
In this workers’ compensation case, the parties bring an appeal and cross-appeal of the Judge of Compensation Claims’ (JCC’s) order awarding medical benefits. We affirm as to each issue raised in the employer/ carrier’s appeal, and affirm all but one of the issues raised by the claimant in his cross-appeal.
Our sole disagreement with the JCC concerns the hourly rate paid to the claimant’s wife for attendant care. Apparently, the JCC calculated the hourly rate without considering fringe benefits the wife earned in her former employment. In City of North Miami v. Towers, 557 So.2d 112 (Fla. 1st DCA 1990), this court remanded a similar order so that the JCC could make further findings on the hourly value of the wife’s former job by taking into consideration the fringe benefits that she earned in her previous employment. In keeping with Towers, we remand the instant case for the JCC to consider the wife’s fringe benefits. As in Towers, we further instruct the JCC to take evidence and make findings on the market rate for attendant care services in the area, which rate may act as a cap to the wife’s compensation award. Accordingly, the JCC’s order is affirmed in part, reversed in part, and remanded for further proceedings not inconsistent with this opinion.
ZEHMER, MINER and WEBSTER, JJ., concur.